Title: To James Madison from Simon Snyder, 25 January 1813 (Abstract)
From: Snyder, Simon
To: Madison, James


25 January 1813, Harrisburg, Pennsylvania. “Having my attention accidentally drawn to an act of the Legislature of this Commonwealth, passed 20th of March 1811, a certified Copy of which I have the honor herewith to transmit, I perceive by the 4th section thereof that its preceeding sections cannot go into operation without the consent of the Congress of the U. States. I have deemed it my duty to transmit a Copy of the said Act with a request that you would please to lay the same before Congress for their approbation.”
